DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 and 32 are pending.
Claims 17-31 have been cancelled.

Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Claim 16 recites
a position determination module, a signaling detection module, and a data transmission module have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “module” coupled with functional language “that is configured to …” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.

Upon review of the Specification, the corresponding structure can be found on figure 6, and paragraph [0098].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 11, 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nory et al. (Pub. No.: US 20160095048 A1), hereinafter Nory, in view of MA et al. (Pub. No.: US 20200344444 A1), hereinafter MA.

With respect to claim 1, Nory teaches A data transmission method that is applied to a terminal, the method comprising: 
for signaling detection on an unlicensed frequency band ([0036, 0038], for a discovery signal on an unlicensed frequency band); 
performing control signaling detection ([0038], UEs 108, 116 include unlicensed frequency carrier discovery signal transmission detection logic 104, which is configured to determine, from an unlicensed spectrum measurement instance configuration message 120, one or more measurement instances where a discovery signal may be transmitted on a Scell operating on an unlicensed carrier); and 
performing data transmission corresponding to the control signaling based on an indication of the control signaling when the control signaling is detected ([0045, 0047], discovery signals are maintained on unlicensed frequency carriers such that UE's may rely on the discovery signals for synchronization, AGC, signal measurement, and/or measurement reporting purposes… UE's are able to determine when to expect the discovery signal, which may result in more accurate signal measurement and signal measurement reporting data).  

Although Nory teaches for signaling detection on an unlicensed frequency band as set forth above

However, MA teaches determining a non-fixed position and at the non-fixed position ([0098], When the second position is a non-fixed position).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, determining a non-fixed position and at the non-fixed position, into the teachings of Nory, in order to improve the efficiency of target data obtaining (MA, [0126]).

With respect to claim 2, Nory teaches for signaling detection on an unlicensed frequency band as set forth above.  Nory does not explicitly teach determining the non-fixed position based on an obtained data transmission starting position.

However, MA teaches determining the non-fixed position based on an obtained data transmission starting position ([0098], the target data may include a head identifier indicating a start position of the target data and an end identifier indicating an end position of the target data).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, determining the non-fixed position based on an obtained data transmission starting position, into the teachings of Nory, in order to improve the efficiency of target data obtaining (MA, [0126]).

With respect to claim 7, Nory teaches wherein for signaling detection on the unlicensed frequency band further comprises ([0036, 0038], for a discovery signal on an unlicensed frequency band): based on a detected known signal ([0036, 0038], a discovery signal).  

Nory does not explicitly teach determining a non-fixed position.  

However, MA teaches determining a non-fixed position ([0098], When the second position is a non-fixed position).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, determining a non-fixed position, into the teachings of Nory, in order to improve the efficiency of target data obtaining (MA, [0126]).

With respect to claim 11, Nory teaches wherein for signaling detection on the unlicensed frequency band further comprises ([0036, 0038], for a discovery signal on an unlicensed frequency band): based on triggering signaling sent by a base station ([0036, 0038], base station sent a discovery signal).  

Nory does not explicitly teach determining a non-fixed position.  

However, MA teaches determining a non-fixed position ([0098], When the second position is a non-fixed position).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, determining a non-fixed position, into the teachings of Nory, in order to improve the efficiency of target data obtaining (MA, [0126]).

With respect to claim 16, Nory teaches A data transmission device that is applied to a terminal, the device comprising: 
a processor ([0046], processor); 
a memory that is configured to store an instruction executable by the processor ([0046], memory); and 
a plurality of program modules that, when, executed by the processor, cause the data transmission device to perform predefined functions, the plurality of program modules further comprising ([0046]): 
a position determination module that is configured to determine for signaling detection on an unlicensed frequency band ([0036, 0038], for a discovery signal on an unlicensed frequency band); 
a signaling detection module that is configured to perform control signaling detection ([0038], UEs 108, 116 include unlicensed frequency carrier discovery signal transmission detection logic 104, which is configured to determine, from an unlicensed spectrum measurement instance configuration message 120, one or more measurement instances where a discovery signal may be transmitted on a Scell operating on an unlicensed carrier); and 
a data transmission module that is configured to perform data transmission corresponding to the control signaling according to an indication of the control signaling when control signaling is detected ([0045, 0047], discovery signals are maintained on unlicensed frequency carriers such that UE's may rely on the discovery signals for synchronization, AGC, signal measurement, and/or measurement reporting purposes… UE's are able to determine when to expect the discovery signal, which may result in more accurate signal measurement and signal measurement reporting data).  

Although Nory teaches for signaling detection on an unlicensed frequency band as set forth above.  Nory does not explicitly teach determining a non-fixed position and at the non-fixed position.  

However, MA teaches determining a non-fixed position and at the non-fixed position ([0098], When the second position is a non-fixed position).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, determining a non-fixed position and at the non-fixed position, into the teachings of Nory, in order to improve the efficiency of target data obtaining (MA, [0126]).

With respect to claim 32, Nory teaches A data transmission device implementing the method of claim 1, the data transmission device being applied to a terminal and comprising: 
a processor ([0046], processor); and 
a memory that is configured to store an instruction executable by the processor, wherein the processor is configured to ([0046]): 
for signaling detection on an unlicensed frequency band ([0036, 0038], for a discovery signal on an unlicensed frequency band); 
perform control signaling detection ([0038], UEs 108, 116 include unlicensed frequency carrier discovery signal transmission detection logic 104, which is configured to determine, from an unlicensed spectrum measurement instance configuration message 120, one or more measurement instances where a discovery signal may be transmitted on a Scell operating on an unlicensed carrier); and 
perform data transmission corresponding to the control signaling based on an indication of the control signaling when the control signaling is detected ([0045, 0047], discovery signals are maintained on unlicensed frequency carriers such that UE's may rely on the discovery signals for synchronization, AGC, signal measurement, and/or measurement reporting purposes… UE's are able to determine when to expect the discovery signal, which may result in more accurate signal measurement and signal measurement reporting data).  

Although Nory teaches for signaling detection on an unlicensed frequency band as set forth above.  Nory does not explicitly teach determining a non-fixed position and at the non-fixed position.  

However, MA teaches determining a non-fixed position and at the non-fixed position ([0098], When the second position is a non-fixed position).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of MA, determining a non-fixed position and at the non-fixed position, into the teachings of Nory, in order to improve the efficiency of target data obtaining (MA, [0126]).

Allowable Subject Matter

Claims 3-6, 8-10, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20170048721 A1; “SUN”, ([0049])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469